Citation Nr: 0738895	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
with restrictive lung disease, currently evaluated as 60 
percent disabling.

2.  Entitlement to an effective date prior to April 12, 2006 
for a 40 percent rating for degenerative disc disease lumbar 
spine status post L4-5 foraminotomy and diskectomy, with 
bilateral lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to August 
1992 and from July 2002 to April 2004 in the U.S. Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran is service connected for bronchial asthma with 
restrictive lung disease.  His representative argues that the 
General Rating Formula for Restrictive Lung Disease should be 
considered.  See General Rating Formula for Restrictive Lung 
Disease, Diagnostic Codes 6840 through 6845).  A VA 
examination which contains all information necessary to rate 
the veteran under that formula is needed.  Any recent VA 
treatment records should also be obtained.

Additionally, the veteran stated in August 2005 that he 
wanted a hearing before a Decision Review Officer.  On 
remand, he should be scheduled for an appropriate hearing.

In an April 2006 rating decision, the RO awarded the veteran 
a 40 percent rating for degenerative disc disease lumbar 
spine status post L4-5 foraminotomy and diskectomy, with 
bilateral lumbar radiculopathy, effective from April 12, 
2006.  In May 2006, the veteran stated that he was satisfied 
with the assignment of a 40 disability percent rating, but 
requested an effective date for that evaluation in 2004.  
This statement is accepted as a notice of disagreement as to 
the effective date assigned for the 40 percent disability 
rating.  A statement of the case has not been issued.  Under 
the law, the Board is required to remand these matters for 
the issuance of a statement of the case, since a notice of 
disagreement has been filed.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether or not he 
still wants to be scheduled for a 
hearing with a Decision Review Officer, 
and if so, schedule him for an 
appropriate hearing.

2.  Make arrangements to obtain the 
veteran's treatment records for asthma 
with restrictive lung disease from the 
VA treatment facility in Tampa, 
Florida, dated since February 2007.

3.  Schedule the veteran for a VA 
pulmonary examination.  Provide the 
examiner with the claims file.  The 
examiner must review the claims folder 
in conjunction with the examination.  

The examination report must include a 
detailed account of all manifestations 
of asthma with restrictive lung disease 
found to be present. 

All indicated tests, including 
pulmonary function tests (PFTs), should 
be accomplished.  The examiner should 
report the percent predicted of FEV-1, 
FEV-1/FVC and DLCO (SB).

The examiner should specifically 
indicate whether the veteran's maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); and 
whether there is cor pulmonale (right 
heart failure), right ventricular 
hypertrophy, pulmonary hypertension 
(shown by echo or cardiac 
catheterization), or episodes of acute 
respiratory failure.  

The examiner should also discuss the 
frequency of attacks of asthma, and 
state whether outpatient oxygen therapy 
is required or whether the veteran 
requires daily use of systemic high 
dose (oral or parenteral) 
corticosteroids or immuno-suppressive 
medications.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the RO/AMC should again 
consider the veteran's pending claim for 
an increased rating for asthma with 
restrictive lug disease in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should specifically list and consider the 
General Rating Formula for Restrictive 
Lung Disease.  See General Rating Formula 
for Restrictive Lung Disease, Diagnostic 
Codes 6840 through 6845.  

5.  Finally, the RO/AMC should issue 
the veteran a statement of the case on 
the issue of entitlement to an 
effective date prior to April 12, 2006 
for a 40 percent rating for 
degenerative disc disease lumbar spine 
status post L4-5 foraminotomy and 
diskectomy, with bilateral lumbar 
radiculopathy.  If the veteran perfects 
appeals of that claim, it should be 
returned to the Board in accordance 
with the usual appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

